Name: Commission Regulation (EC) NoÃ 421/2007 of 18 April 2007 fixing the allocation coefficient to be applied to applications for import licences lodged from 9 April 2007 to 16 April 2007 under subquota II in the context of the Community tariff quota opened by Regulation (EC) NoÃ 2375/2002 for common wheat of a quality other than high quality
 Type: Regulation
 Subject Matter: plant product;  international trade;  cooperation policy;  tariff policy
 Date Published: nan

 19.4.2007 EN Official Journal of the European Union L 102/11 COMMISSION REGULATION (EC) No 421/2007 of 18 April 2007 fixing the allocation coefficient to be applied to applications for import licences lodged from 9 April 2007 to 16 April 2007 under subquota II in the context of the Community tariff quota opened by Regulation (EC) No 2375/2002 for common wheat of a quality other than high quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 2375/2002 (3) opened an annual tariff quota of 2 988 387 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas. (2) Article 3(1) of Regulation (EC) No 2375/2002 has fixed the quantity for subquota II at 38 000 tonnes (order number 09.4124) for the period from 1 January 2007 to 31 December 2007. (3) Based on the notification made under Article 5(3) of Regulation (EC) No 2375/2002, the applications lodged from 13.00 on 9 April 2007 to 13.00 (Brussels time) on 16 April 2007 in accordance with Article 5(1) of that Regulation, relate to quantities in excess of those available. The extent to which import licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for. (4) Import licences should no longer be issued under the subquota II referred to in Regulation (EC) No 2375/2002 for the current quota, HAS ADOPTED THIS REGULATION: Article 1 1. Each import licence application in respect of the subquota II referred to in Regulation (EC) No 2375/2002 and lodged from 9 April 2007 starting at 13.00 until 16 April 2007 at 13.00 (Brussels time) shall give rise to the issue of a licence for the quantities applied for, multiplied by an allocation coefficient of 33,119287 %. 2. The issue of licences for the quantities applied for from 16 April 2007 at 13.00 (Brusssels time) falling within subquota II as referred to in Regulation (EC) No 2375/2002 is hereby suspended for the current quota. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 2022/2006 (OJ L 384, 29.12.2006, p. 70).